Citation Nr: 0730997	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, cervical spine.

2.  Entitlement to service connection for chronic low back 
strain, degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1992 to 
November 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied service connection for degenerative 
disc disease of the cervical spine, and chronic low back 
strain, degenerative joint disease.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC. VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.

In May 2004, the veteran filed a claim for service connection 
for low back pain, to include degenerative joint disease, as 
well as degenerative disc disease in her cervical spine.  

In Novemebr 2004, a VA examination was scheduled.  The 
examiner's report states that the claims file had been sent 
for review and that the file had been reviewed.  However, in 
the opinion, the examiner indicates that specific clinic 
visits in service for the veteran's lumbar and cervical 
complaints had not been located, but that it "would be his 
opinion that the patient's history is accurate and that these 
conditions are related to her service career."  The examiner 
further opined that "if a very complete review of each page 
of her records was carried out and no mention of the hip, low 
back and cervical conditions were found, then that conclusion 
of mine would need to be questioned, I would think."  
According to service medical records, the veteran was treated 
in June 1998 for low back and neck pain, which lasted several 
weeks.  Based upon the foregoing, it appears that a thorough 
review of the veteran's file was not completed by the VA 
examiner prior to issuing an opinion regarding the etiology 
of the veteran's low back and cervical spine disorders.  A 
review of the claims folder is required by law.  Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional medical records from 
VA medical centers created since December 
2004.

2.  Send the claims file and a copy of 
this remand to a VA physician for review.  
The physician must provide an opinion as 
to the date of onset and etiology of the 
veteran's current low back disorder and 
cervical spine disorder.  

The physician should state whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
low back disorder and/or cervical spine 
disorder had its onset during active 
service, was manifest within one year of 
the veteran's separation from service, or 
is related to any incident of service, to 
include complaints of low back and neck 
pain in 1998.  

In providing this opinion, the physician 
should discuss the significance of the in-
service complaints and findings pertaining 
to the veteran's lumbar and cervical 
spine.  

If the VA physician is unable to render 
the requested opinion without examining 
the veteran, schedule the veteran for an 
examination of his spine.

A rationale for any opinion expressed 
should be provided.

5.  Then, readjudicate the veteran's claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  3C.F.R. 
§ 20.1100(b) (2007). 


